Exhibit 10.1

 

[g194651kii001.jpg]

 

August 20, 2013

 

Alan J. M. Haughie



Dear Alan,

 

We are pleased to extend to you this offer of employment for the position of
Senior Vice President and Chief Financial Officer of The ServiceMaster Company. 
In this position, you will report to Rob Gillette, Chief Executive Officer. 
Your effective start date will be a date to be mutually agreed upon.

 

Base Salary

 

Your Base Salary in this position will be at an annual rate of $550,000.00. 
This will be paid on the 15th and the last business day of each month.

 

Merit Increase Eligibility

 

ServiceMaster has a pay for performance philosophy.  An annual merit increase is
based on the annual performance review for the current calendar year and is
effective the following April 1.  If you are hired on or before October 31, you
will be eligible to receive a merit increase the following April.  If hired on
or after November 1, you will not be eligible for a merit increase during the
upcoming merit review process.

 

Annual Bonus Plan (ABP)

 

In this position, you will be eligible to participate in the 2013 Annual Bonus
Plan, as amended (“ABP”), with a Target of 70% of your Base Salary.  Any payout
is generally in mid-March of the following year, subject to all thresholds and
requirements of the ABP, including applicable individual performance goals and
targets.  In lieu of your actual 2013 ABP payout, you will be paid the
guaranteed amount of $350,000, payable no later than 30 days following your hire
date.  For subsequent years, you will be eligible to receive an annual bonus
with a Target of 70% of your Base Salary.

 

Sign-On Bonus

 

You will receive a $250,000 sign-on bonus payable 30 days following your hire
date.  You will be required to sign a Sign-On Bonus Repayment Agreement, with a
two-year term, included with your new hire paperwork.

 

Equity

 

Upon approval by the Compensation Committee of the Board of Directors, you will
have the opportunity to participate in the ServiceMaster Global Holdings, Inc.
Stock Incentive Plan, as

 

--------------------------------------------------------------------------------


 

amended and restated (“MSIP”), by investing up to an aggregate value of
$1,000,000 with a minimum required investment of $500,000 at the next offering
of the sale of shares following your start date.  The value of the shares at the
time of your purchase will be the Fair Market Value (as defined in the MSIP
documents), as determined by the Compensation Committee of the Board of
Directors.  The number of shares you receive will be determined by dividing the
amount of your investment by the Fair Market Value per share.

 

Upon approval by the Compensation Committee, you will also be granted four
(4) options for each share purchased.  Each option will have a strike price
equal to the Fair Market Value of a share of stock at the time of the grant of
the options.

 

Upon approval by the Compensation Committee, you will also be granted 75,000
restricted stock units (RSUs) that will vest in equal installments on the first
three anniversaries of the date of the grant.

 

Additional information on the MSIP, including the MSIP documents, will be
provided to you.

 

All compensation, including Base Salary, bonus and incentive payments will be
subject to applicable payroll withholding and deductions.  The Company reserves
the right, in its sole discretion, to at any time revise, modify, suspend, or
withdraw any compensation, ABP, MSIP or other bonus plans, as to participation
level, payout metrics, eligibility, timing or other features of the plan.

 

Paid Time Off

 

You are also eligible for four weeks (twenty business days) vacation in addition
to personal days, sick time and holidays.  Please refer to your associate
handbook for details about time off accruals and observed holidays.

 

Benefits

 

ServiceMaster offers you a comprehensive and flexible benefits package that
allows you to choose coverage that best meets your needs.  Regular, full-time
associates are eligible to participate in medical, dental, vision, disability
and life insurance, the legal services plan, and reimbursement accounts. 
Coverage for most plans is effective the first of the month following or
coincident with three consecutive months of service; however, disability
coverage is effective the day following the completion of twelve consecutive
months of service.  The ServiceMaster LifeManagement Program—ServiceMaster’s
EAP—is available to you and your immediate family members on your first day of
employment.

 

The ServiceMaster Profit Sharing and Retirement Plan provides you a convenient
way to save for retirement.  You will be automatically enrolled in the 401(k) at
a 3% contribution rate after completing 90 days of service.  You may increase,
decrease, or stop your 401(k) contributions at any time before or after your
automatic contributions to the plan begin.

 

ServiceMaster will reimburse you for the cost of your COBRA benefit continuation
coverage until your ServiceMaster benefit coverage effective date.  If you
choose to not enroll in ServiceMaster’s benefits, your COBRA reimbursement will
not continue beyond your ServiceMaster coverage effective date.

 

2

--------------------------------------------------------------------------------


 

Additional information on all health and welfare and retirement benefits will be
mailed to your home address approximately six weeks after your date of hire.

 

Relocation

 

You will receive the Tier 4 relocation package per the attached relocation
policy.  You will be required to sign a Relocation Repayment Agreement, included
with your new hire paperwork.  Please contact Andrea Hough, who will be handling
your relocation, at 901-597-7822 if you have any questions.

 

Conditions of Employment

 

This offer of employment is contingent upon successfully passing a
drug-screening test and criminal background check, and education verification if
applicable.  This offer is also contingent upon the completion of verification
of the facts you have provided on your application for employment and for I-9
purposes.

 

This offer of employment is also contingent on your execution of a ServiceMaster
Non-Compete/Non-Solicitation/Confidentiality agreement (enclosed) and your
agreement to utilize ServiceMaster’s alternative dispute resolution program We
Listen to resolve any and all work-related disputes/concerns and to arbitrate
such disputes if they are not resolved (enclosed).

 

This letter shall not constitute an employment contract and nothing herein
changes your status as an “at-will” employee.

 

If you have any questions please do not hesitate to call me at 901-597-2350 or
Jed Norden at 901-597-1852.  Please return your signed offer letter, along with
the completed enclosures, to me within seven (7) days of the date of this offer
letter.

 

Alan, we look forward to having you as a key member of the ServiceMaster team. 
Our success hinges upon the people who make up our organization and we are
excited about the strength you will lend to our team.

 

Sincerely,

 

 

 

/s/ Robert J. Gillette

 

Robert J. Gillette

 

Chief Executive Officer

 

 

I accept this offer of employment under the terms and conditions set forth
above.

 

Signature:

/s/ Alan J. M. Haughie

 

Date:

August 26, 2013

 

3

--------------------------------------------------------------------------------